 In the Matter of GENERAL MOTORS CORPORATION, DELCO-REMY DIvi-SION'a'l7dINTERNATIONAL UNION. UNITED AUTOMOBILE WORKERSOF AMERICA, AFFILIATED WITH THE C. I. 0.-Case No. R-2031.-Decided September 30, 7040Jurisdiction:automobile parts manufacturing industry.investigation and Certification of Representatives:existence of question: agree-ment as to ; election necessary.Unit Appropriation for Collective Bargaining:production and maintenance em-ployees and mechanical employees in the engineering department shopexcluding specified employees ; no dispute as to.Mr. Maurice SugarandMr. Ernest Goodman,of Detroit, Mich.,for the C. I. O.-U. A. W.Mr., Carlos J. Jolly,of Detroit, Mich., for the Company.Mr. Clarence 0. Davi8son,of Anderson, Ind., for Local No. 1.Mr. Ben Law,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-On July 25, 1940, International Union, United Automobile Work-ers of America, affiliated with the Congress of Industrial Organi-zations, herein called the C. I. O.-U. A. W., filed with the RegionalDirector for the Seventh Region (Detroit, Michigan)' a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees- of General Motors Corporation,Delco-Remy Division, Anderson, Indiana, herein called the Com-pany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 23, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,1On August 7, 1940, the Board,acting pursuantto ArticleIII, Section10 (c) (3), ofNationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued itsorder transferringthe proceeding from the SeventhRegion(Detroit,Michigan) to theEleventh Region(Indianapolis,Indiana).27 N. L. R. B., No. 111.591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDof National Labor Relations BoardRules and Regulations-Series-2, as amended, ordered an investigation and authorized the RegionalDirector of the Eleventh Region to conduct it and to provide foran appropriate hearing upon duenotice.On August 30,1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. I. 0.-U. A. W., and United Automobile Workers of America,- affiliated withthe American Federation of Labor, herein called the A. F. L.-U. A. W.,an organization alleged in the petition to have an.interest in the sub-ject matter of the proceeding.On September 3, 1940, the A. F. L.-U. A. W. filed notice with the Regional' Director that it did not wish'to participate in the instant proceeding.Pursuant to notice, a hear-ing was held on September 5, 1940, at Anderson, Indiana, beforeArthur R. Donovan, the TrialExaminerduly designated by theBoard.The Company and C. I. O.-U. A. W. were represented bycounsel and participated in the hearing.At the start of the hearinga petition to intervene was filed with the Trial Examiner by Local No.1,National Independent Unions of America', Inc., herein called LocalNo. 1, an organization claiming to have an interest in the subjectmatter of the proceeding.2This petitionwasdenied by the TrialExaminer..The Board has reviewed the ruling of the Trial Examinerand finds that no prejudicial errors were committed.The ruling ishereby affirmed.During the hearing the Company and the C. I. O.-U. A. W. enteredinto and incorporated in the record a stipulation as to certain of theissues involved in this proceeding.The Board hereby approves thisstipulation.Upon the basis of this stipulation and the entire record in the case,the Board makes the following:.'-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY , .General Motors Corporation, a Delaware corporation having itsprincipal business offices in New York City, is engaged, among otherthings, in the manufacture and assembly of automobiles and parts andAt the hearing Local No 1 took the Position that it was and is the successor to andclosely connected with or the same thing as Delco-Remy Employees Association, Inc ,chartered in August 1937 by National Independent Unions of America,Inc, as Delco-RemyEmployees'Association;Inc, Local No. 1, National Independent Unions of America, Inc.InMatter-of General Motors Corporation,and Delco-Rem.Corporation and-InternationalUnion United Automobile Workers of America, Local No. 146,14 N.L. R. B. 113, the Boardfound that the Company had dominated, interfered with, and contributed support to theadministration of the above-discussed organization,firstknown as Delco-Remy EmployeesAssociation,Inc , and thereafter as Delco-Remy Employees Association,Inc , Local No. 1,National Independent Unions of America, Inc.. GENERAL MOTOR'S' CORPORATION, DE'LC'O-!REMY D'IVISSON593,accessories thereof.For bush-less reasons it functions with several -unincorporated divisions.With one of these, the Delco-Remy Divi-sion, which maintains a plant in Anderson, Indiana, this case is pri-marily concerned.Through its Delco-Reny Division the Companymanufactures generators, starting motors, ignition systems, locks, andparts thereof, and other electrical equipment for automobiles.Wellover 50 per cent of the materials used in such manufacture are obtainedfrom sources outside the State of Indiana.Well over 85 per cent ofthe completed manufactured products are shipped to destinations,outside the State of Indiana.H. THE ORGANIZATION INVOLVEDC. I. O.-U. A. W. is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the C. I. O.-U. A. W. and the Company agreed thatthe-former has asked the latter for recognition as the exclusive bar-gaining agent for employees in an appropriate unit at the plant ofthe Company's Delco-Remy Division and that the Company has re-fused such recognition.A statement made by the Regional Director setting forth the resultsof an examination made by him of evidence of representation sub-mitted by the C. I. O.-U. A. W. shows that it represents a substantialnumber of employees at the Anderson, Indiana,* plant of the Com-pany's Delco-Re'my Division .3We find that a question has arisen concerning the representation ofemployees of the Company at the Anderson, Indiana, plant of theDelco-Remy Division.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of- the Companydescribed in 'Section I above, has a close, intimate, and substantial3 The Regional Director reported that the C. I. O.-U. A. W. submitted a petition with aheading which specified that the signers designated that organization to act as theirrepresentative foi purposes of collective bargaining;that to this petition were appended2.410 signatures of recent date,and that such signatures had not been checked against theCompany's pav rollIn an election conducted on April 17,1940,at the Anderson,Indiana, plant of the Com-pany'sDelco-Remy Division,the C. I.O.-U. A. W.polled 2,454 votes out of 5,916 valid votescast-SeeMatter,of General Motors CorporationandInternational Union, U. A. W. A.,affiliated with the A F L.,etc,24 N L. R B. 159; 25 N. L. R. B. 258.323428-42-vol. 2 7-1i 9 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITbThe C. I. O.-U. A. W. and the Company agreed that the appropriateunit should consist of all production and maintenance employees andmechanical employees in the engineering department shop, who areemployed by General Motors Corporation, Delco-Remy Division, ex-cluding, however, direct representatives of the management, such asofficers and directors of the Company, sales managers, directors, andemployees of sales, accounting, personnel, and industrial relations de-partments, directors of purchases and assistant directors of purchases,superintendents and assistant superintendents, general foremen, fore-men, and assistant foremen, and all other persons working in a super-visory capacity, including those having the right to hire or dischargeand those whose duties include recommendation as to hiring or dis-charging (but not leaders), and those employees whose work is of aconfidential nature, time-study men, plant protection employees (butnot to include maintenance patrolmen and fire patrolmen), all clericalemployees, chief engineer and -shift operating engineers in powerplants, designing (drawing board), production estimating and plan-Iiing engineers, draftsmen and detailers, physicists, chemists, metal-lurgists, timekeepers, technical school students, indentured apprentices,and those technical or professional employees who are receiving specialtraining.We see no,reason for departing from such unit.We find that the above-stated unit is appropriate for the purposesof collective bargaining and that such unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION ,OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by.holding an election by secret ballot.The C. I. O.-U. A. W. and the Company agreed that persons eligibleto vote in the election should be those in the appropriate unit whowere in the employ of the Company, or on the seniority list of theAnderson, Indiana, plant during the pay period in which August 31,1940, fell.We see no reason for departing from the wishes of theparties in this respect.The persons eligible to participate in theelection shall be the employees in the appropriate unit whose namesappeared upon the pay roll or the seniority list of the Anderson,Indiana, plant during the pay period in which August 31, 1940, fell. GENERAL MOTORS CORPORATFON, DELGO-REMY DIVDSSON 595,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Delco-RemyDivision, Anderson, Indiana, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and mechanical em-ployees in the engineering department. shop, who are employed byGeneralMotors Corporation, Delco-Remy Division, Anderson, In-diana, excluding, however, direct representatives of the manage-ment, such as officers and directors of the Company, sales managers,directors, and employees of sales, accounting, personnel, and indus-trialrelations departments, directors of purchases and assistantdirectors of purchases, superintendents and assistant superintendents,general foremen, foremen, and assistant foremen, and all other per-sons working in a supervisory capacity, including those having theright to hire or discharge and those whose duties include recom-mendation as to hiring or discharging (but not leaders), and thoseemployees whose work is of. a confidential nature, time-study men,plant protection employees (but not to include maintenance patrol-men and fire patrolmen), all clerical employees, chief engineer andshift operating engineers in power plants, designing (drawing board),production estimating and planning engineers, draftsmen and de-tailers,physicists,chemists,metallurgists, timekeepers, technicalschool students, indentured apprentices, and those technical or pro-fessional employees who are receiving special training; constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Delco-Remy Division, Anderson,Indiana, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection of 'Election, under the direction and supervision of the 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Regional Director for the Eleventh Region. acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all productionand maintenance employees and mechanical employees in the en-gineering department shop, who are employed by General MotorsCorporation, Delco-Remy Division, Anderson, Indiana, who were- inthe employ of or on the seniority list of the plant during the payperiod in which August 31, 1940, fell, excluding, however, directrepresentatives of the management, such as officers and directors oftheCompany,salesmanagers, directors, and employees of sales,accounting, personnel, and industrial relations departments, directorsof purchases and assistant directors of purchases, superintendentsand assistant superintendents, general foremen, foremen, and assist-ant foremen, and all other perons working in a supervisory capacity,including those having the right to hire or discharge and those whoseduties include recommendation as to hiring or discharging (but notleaders), and those employees whose work is of a confidential nature,time-study men, plant protection employees (but not to include main-tenance patrolmen and fire- patrolmen), all clerical employees, chiefengineer and shift operating engineers -in power plants, designing(drawing board), production estimating and planning engineers,draftsmen and detailers, physicists, chemists, metallurgists, timekeep-ers, technical school students, indentured apprentices, and those tech-nical or professional employees who are receiving special training,to determine whether or not they desire to be represented by Inter-national Union, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining._[SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 8, 1940On September 30, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceeding.Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on October 22, 1940,under the direction and supervision of the Regional Director forEleventh Region (Indianapolis, Indiana).On October 24, 1940,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties to the proceed- GERAL I\1OTO14CORPORATION, DELCO R'EMY DTVISt'ON597ing his Election Report.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.As to- the balloting and the results thereof, the Regional Directorreported as follows :Total number of employees alleged eligible to vote--------- 6, 738Total number of employees voted------------------------- 6, 424Total number of valid votes cast-------------------------- 6,292Total number of votes- for the International Union, UnitedAutomobileWorkers of America, affiliated with theCIO ----------------------------------------------------3,894Total number of votes against the International Union,United Automobile Workers of America, affiliated with th'eCIO -------------------------------------- I2,398Total number of blank ballots-----------------------------63Total number of void ballots------------------------------15Total number of challenged ballots ---------'--------------54The Regional Director reported that the 54 challenged ballots re-mained in their original sealed envelopes since they could not mate-rially affect the results of the election.%By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that International Union, United Auto-mobileWorkers of America, affiliated with the Congress of Indus-trialOrganizations, has been designated and selected by a majorityof all production and maintenance employees and mechanical em-ployees in the engineering department shop, who are employed byGeneralMotors Corporation, Delco-Remy Division, Anderson, In-diana, excluding, however, direct representatives of the management,such as officers and directors of the Company, sales managers, directors,and employees of sales, accounting, personnel, and industrial rela-tions departments, directors of purchases and assistant directors ofpurchases, superintendents and assistant superintendents, generalforemen, foremen, and assistant foremen,.and all other persons work-ing in a supervisory capacity, including those having the right tohire or discharge and those whose duties include recommendationas to hiring or discharging. (but not leaders), and those employeeswhose work is ,of a confidential nature, time-study men, plant pro-tection employees (but not to include maintenance patrolmen andfire patrolmen), all clerical employees, chief engineer and shift oper-ating engineers in power plants, designing (drawing board), pro-duction estimating and planning engineers, draftsmen and detailers,physicists, chemists, metallurgists, timekeepers, technical school stu- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDdents, indentured apprentices, and those technical or professionalemployees who are receiving special training, as their representativefor the purposes of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the National Labor Relations Act,International Union, United Automobile Workers of America, affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collective,bargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.27 N. L. R. B, No. 111a.